 1
     JAMES C. ASHWORTH, SBN 151272
 2   THE ASHWORTH LAW OFFICE
     770 L Street, Ste. 950
 3   Sacramento, California 95814
     Telephone: (530) 574-1130
 4
     Facsimile: (530) 564-4987
 5   Email:       jim@theashworthlawoffice.com

 6   Attorney for Plaintiff V. WILLIAMS, as
 7
     Mother and Natural Guardian of F.T, a minor

 8

 9
                                    UNITED STATES DISTRICT COURT
10
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12
     V. WILLIAMS, as Mother and Natural                  Case No.: 2:17-CV-02364-JAM-DB
13   Guardian of F.T., a minor,
                                                         STIPULATION AND ORDER TO REOPEN
14                                                       CASE AND AMEND COURT ORDER RE
              Plaintiff,
                                                         SETTLEMENT
15
                     v.
16
     TWIN RIVERS UNIFIED SCHOOL
17
     DISTRICT, and DOES 1 through 25,
18
              Defendants.
19                                                       District Court Judge: Hon. John A. Mendez

20

21
             Plaintiff V. WILLIAMS and Defendant TWIN RIVERS UNIFIED SCHOOL DISTRICT
22
     hereby submit the following Stipulation and Proposed Orders to reopen the case and amend the
23
     court order regarding Settlement:
24
             WHEREAS, in August 2019, the parties reached a settlement in this matter in the amount
25
     of $100,000.00;
26
             WHEREAS, as one aspect of the settlement, Plaintiff received a quote for a structured
27
     settlement payment through the Arcadia Settlement Groups;
28

                                                      1
     ___________________________________________________________________________________________________
     Stipulation to Reopen Case and Amend Court Order re Settlement
     Case No. 2:17-CV-02364-JAM-DB
 1           WHEREAS, on or about September 19, 2019, Plaintiff filed a petition for approval of the
 2   settlement, including the structured settlement plan through the Arcadia Settlement Groups;
 3           WHEREAS, on or about October 25, 2019, the court approved the settlement, including
 4   the following distribution:
 5           1. The Ashworth Law Office                               $28,342.75
 6                (Attorney’s Fees and Costs)
 7           2. Arcadia Settlement Groups                             $60,000.00
 8                (Structured Settlement)
 9           3. V. Williams                                           $11,657.75
10                (Guardian ad Litem Compensation & F.T.)
11           [See Court’s Minute Order – Docket No. 60]
12

13          WHEREAS, thereafter the court dismissed the matter and the parties provided the order to
14   the Arcadia Settlement Groups to begin the process of purchasing the structured settlement and
15   funding the remainder of the settlement;
16          WHEREAS, the proposed quote received by the parties had expired and obtaining a new
17   quote became necessary and the parties were able to obtain a new quote, through the Arcadia
18   Settlement Groups, from MetLife Assignment Company, Inc;
19          WHEREAS, the language in the previous settlement agreement and court order is
20   insufficient for MetLife and they are insisting on an amendment to the court order before
21   proceeding with the purchase of the structured settlement;
22          WHEREAS, MetLife requires that the court order specifically set forth an assignment to
23   them and the exact amounts of the periodic payments they are to make;
24          WHEREAS, this stipulation and proposed order makes no changes to the amount of the
25   settlement, the attorney’s fees, costs or payment to the Guardian ad Litem. Furthermore, the
26   amount being paid for the structured settlement has not changed, only the amount of the
27   distribution (due to the change in interest rates) and the company through which it is being
28   purchased;
                                                      2
     ___________________________________________________________________________________________________
     Stipulation to Reopen Case and Amend Court Order re Settlement
     Case No. 2:17-CV-02364-JAM-DB
 1           WHEREAS, to effectuate the settlement and to avoid frustration of the court’s previous
 2   order, the parties must seek to amend the court’s previous order to provide for the exact amount of
 3   the payments to F.T. and the assignment of the obligation to make the periodic payments to
 4   MetLife Assignment Company, Inc.; and
 5           WHEREAS, to obtain the required court order, the parties must reopen this matter that was
 6   previously dismissed by the court.
 7

 8   Dated: November 20, 2019                               THE ASHWORTH LAW OFFICE
 9

10
                                                            By:          /s/James C. Ashworth
11
                                                                  JAMES C. ASHWORTH
12                                                                Attorney for Plaintiff
                                                                  V. WILLIAMS
13

14   Dated: November 20, 2019                               SPINELLI, DONALD & NOTT

15

16

17

18
                                                             By: ___/s/Ross R. Nott___________________
19                                                               ROSS R. NOTT
                                                                 Attorney for Defendant
20
                                                                 TWIN RIVERS UNIFIED
21                                                               SCHOOL DISTRICT

22

23

24

25

26

27

28

                                                      3
     ___________________________________________________________________________________________________
     Stipulation to Reopen Case and Amend Court Order re Settlement
     Case No. 2:17-CV-02364-JAM-DB
 1                                                     ORDER
 2          Pursuant to the parties’ stipulation, IT IS ORDERED THAT:
 3          This case is reopened for the limited purpose of amending the court’s minute order
 4   regarding settlement issued on October 25, 2019 [Docket No. 60].
 5          The settlement approved by the court on October 25, 2019, is not materially changed by
 6   this order, but the amounts of the distribution are specifically set forth as follow:
 7                     An immediate cash payment to The Ashworth Law Office for attorney’s fees and
 8                     costs in the amount of $28,342.75;
 9                     An immediate cash payment to the Guardian ad Litem V. Williams (f/b/o F.T.) in
10                     the amount of $11,657.25; and
11                     Future periodic payments to F.T. on the following dates and in the following
12                     amounts:
13                            $20,000.00 guaranteed lump sum payable on August 16, 2028
14                            $55,885.85 guaranteed lump sum payable on August 16, 2031
15

16           The obligation to make the periodic payments described above may be assigned to MetLife
17   Assignment Company, Inc. and funded by an annuity contract issued by Metropolitan Life
18   Insurance Company, rated A+XV by A.M. Best Company, and AA- by Standard and Poor’s.
19
     IT IS SO ORDERED
20

21
     Dated: November 20, 2019                                  /s/ John A. Mendez____________
22                                                             Hon. John A. Mendez
                                                               United States District Court Judge
23

24

25

26

27

28

                                                      4
     ___________________________________________________________________________________________________
     Stipulation to Reopen Case and Amend Court Order re Settlement
     Case No. 2:17-CV-02364-JAM-DB
